DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson et al (hereafter, “Anderson”), US 10.992,721 B2.

Regarding claim 1, Anderson teaches a method for transmitting a multimedia resource, comprising: 
determining target address information based on a media presentation description of a multimedia resource (i.e., the quality level selection may by indicated by the URL in the request from the remote user device and the video bitrate associated with the URL, col. 5 lines 45-50), wherein the media presentation description (i.e., metafile) comprises address information of the multimedia resource having different code rates (i.e., metafile 300 may list available content segments as a list having entries, and each entry has corresponding bitrate and a link such as URL to where the segment is stored, Fig. 3 and col. 5 lines 7-18), and the target address information is address information of the multimedia resource having a target code rate (i.e., a metafile file may uniquely associate a bitrate with a URL and thus the URL request may identify the bitrate, col. 11 lines 10-12); and 
sending a frame acquiring request carrying the target address information to a server (i.e., receive a quality level selection from the remote user device…the quality level selection may be indicated by the URL in the request from the remote user device and the video bitrate associated with the URL, col. 5 lines 45-50), wherein the frame acquiring request is configured to instruct the server to return media frames of the multimedia resource at the target code rate (i.e., to transcode the live content to only the received quality level, col. 5 lines 56-60);

Regarding claim 2, Andersson teaches the method according to claim 1, wherein said determining the target address information based on the media presentation description of the multimedia resource comprises: determining the target code rate (i.e., (i.e., col. 5 lines 15-15 and 45-50); and acquiring the target address information from the address information in the media presentation description based on the target code rate (i.e., col. 5 lines 45-50).

Regarding claim 3, Andersson teaches the method according to claim 2, wherein said determining the target code rate comprises: in response to a code rate selection instruction, determining a value carried by the code rate selection instruction as the target code rate; or determining the target code rate by adjusting the target code rate to be a code rate corresponding to current network bandwidth information (i.e., col. 5 lines 
Regarding claim 4, Andersson teaches the method according to claim 3, wherein said adjusting the target code rate to be the code rate corresponding to current network bandwidth information comprises: adjusting the target code rate to be the code rate corresponding to current network bandwidth information through an adaptation function (i.e., col. 12 lines 1-14).

Regarding claim 5, Andersson teaches the method according to claim 1, further comprising: determining a to-be-switched code rate in response to a code rate switching instruction (i.e., col. 12 lines 1-14); acquiring to-be-switched address information from the address information in the media presentation description, wherein the to-be-switched address information is address information of the multimedia resource having the to-be-switched code rate (i.e., col. 5 lines 1-col. 6line 26); and sending a frame acquiring request carrying the to-be-switched address information to the server (i.e., col. 5 lines 45-67).
Regarding claim 8, Anderson teaches the method according to claim 1, wherein the media presentation description comprises a version number and a media description set (i.e., col. 5 lines 7-13), wherein, the version number comprises at least one of a version number of the media presentation description or a version number of a resource transmission standard (i.e., col. 5 lines 7-13); and the media description set comprises multiple pieces of media description meta-information, each piece of media description meta-information corresponds to the multimedia resource at a code rate (i.e., col. 11 lines 10-27), and each piece of media description meta-information 
Regarding claim 9, Andersson teaches the method according to claim 8, wherein each piece of attribute information comprises identification information of the multimedia resource, an encoding mode of the multimedia resource, a code rate supported by the multimedia resource, and address information of the multimedia resource at the code rate (i.e., col. 4lines 29-37 and col, 5 lines 7-15).

Regarding claims 10-15, 18, and 19, those claims recite a terminal for performing method claims 1-5, and 8-9, discussed above, same rationale of rejections is applied.

Regarding claim 10, this claim recites a non-temporary computer-readable storage medium, wherein at least one instruction in the storage medium, when executed by at least one processor of a terminal, causes the terminal to perform a method claim 1, discussed above, same rationale of rejections is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-7 and 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson, in view of Hiwazaki et al. (hereafter, “Hiwazaki”), JP 2006180236 A.

Regarding claims 6 and 7, Andersson teaches the method according to claim 1.
Andersson does not explicitly teach wherein the frame acquiring request further carries at least one of a first extended parameter or a second extended parameter, the first extended parameter indicates whether the media frames are audio frames, and the second extended parameter indicates a target timestamp from which transmission of the media frames of the multimedia resource starts.
Hiwazaki teaches at least one of a first extended parameter or a second extended parameter, the first extended parameter indicates whether the media frames are audio frames, and the second extended parameter indicates a target timestamp from which transmission of the media frames of the multimedia resource starts (i.e., abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one of a first extended parameter or a second extended parameter, the first extended parameter indicates whether the media frames are audio frames, and the second extended parameter indicates a target timestamp from which transmission of the media frames of the multimedia resource starts as taught by Hiwazaki into Andersson’s request. One would be motivated to do so to enable audio content to be surely transmitted (i.e., Takeshi, abstract). 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441